DETAILED ACTION
This Action is in consideration of the Applicant’s response on October 6, 2022.  Claims 1, 9, 10, 12, 13, and 16 are amended by the Applicant.  Claims 7, 8, and 11 are canceled.  Claims 6, 14, and 15 were previously canceled.  Claims 1 – 5, 9, 10, 12, 13, and 16, where Claims 1 and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
Response to Arguments
	Applicant's arguments filed October 6, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1 and 16, the combination of Bakhle, Wolf, and Ghose does not specifically disclose or suggest of “a signature process to generate a signature to be used by the apparatus to determine whether the data file is unaltered within the apparatus since a previous verification.” 
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Applicant cites a passage of Ghose to indicate Ghose detect malware [See Remarks, Pg. 6,  4th Para.].  Although the passage referenced by the Applicant has a patent incorporated by reference in Ghose, that is only a portion of what Ghose discloses.
	As indicated in the Final Office Action, Ghose discloses the verification of software updates at runtime [Para. 0054, 0072].  Ghose ensures that only certified code can run and provides detection at run-time tampering of such code [Para. 0072].  Ghose further discloses that a reference signature for instructions is compared to a hash derived from actual instruction execution to permit execution [Para. 0080].  Therefore, Ghose discloses of using the signature to determined if the instructions for the program are unaltered within the apparatus after download. 
Additionally, Wolf discloses of verifying the signature of a stored program before it is executed [Para. 0011].  The claims are not distinguishable over the cited references.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 9, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,021,201 (hereinafter “Bakhle”), in view of PGPub. 2013/0263255 (hereinafter “Wolf”), in further view of PGPub. 2014/0325239 (hereinafter “Ghose”).
2.	Regarding Claims 1 and 16, Bakhle discloses an apparatus [Fig. 2 and 3; Col. 5, lines 14-27; cryptographic device], comprising:
	fetch circuitry configured to fetch a sequence of blocks of data for decryption [Fig. 2; Col. 5, lines 33-43; management processor; Col. 6, lines 46-63; entire encrypted message is decrypted]; and
processing circuitry coupled to the fetch circuitry and configured to subject, in response to program instructions that are separate from the sequence of blocks of data, the fetched sequence of blocks of data to at least partially temporally overlapping processing by at least two processes [Figs. 2, 3 and 6, Col. 5, line 50 – Col. 6, line 35; Col. 9, lines 11-55; BCC comprises a cipher unit and a hash unit that run in parallel], and, for each of the at least two processes, to generate an accumulated result of the partially temporally overlapping processing for the sequence of blocks of data [Col. 6, lines 46-63; entire encrypted message is decrypted];
wherein the at least two processes comprise cryptographic processes to generate respective  cryptographic results for the sequence of blocks of data [Col. 5, lines 24-27; Col. 6, lines 46-63; entire encrypted message is decrypted and hash is performed for each block]; 
wherein the at least two processes comprise a decryption process to generate decrypted data from the sequence of blocks of data and a verification process to verifyencrypted data and verify the received signature with generated signature, also to verify that the message has not been modified in transit];
wherein the verification process generates a 
and includes a signature process to generate a signature [Fig. 5; Col. 8, lines 3-20; Col. 13, lines 1-10; decrypt encrypted data and verify the received signature with generated signature, also to verify that the message has not been modified in transit] and
	
While Bakhle discloses the hashing of each block of data, Bakhle does not specifically disclose of an accumulated hash of the blocks of data.  Bakhle does not disclose or suggest of verifying the data file 
Wolf further discloses that the data file comprises a data file downloaded to the apparatus for subsequent storage in and use by the apparatus, the verification process verifies the data file is unaltered since a previous verification and the signature process generates a signature to be used by the apparatus to determine the data file is unaltered within the apparatus [Para. 0011].
Wolf discloses that it is well-known in the art before the effective date of the current invention that a hash of a data file is an accumulated hash of several pieces of the data file [Fig. 1; Para. 0009-10].  Also, alternatively, Wolf discloses that the use of the hash function verifies the data file has not been changed (unaltered within the apparatus since a previous verification) [Para. 0011].  Wolf additionally discloses of verifying a data file downloaded to the apparatus for subsequent storage in and use by the apparatus, the verification process verifies the data file is unaltered since a previous verification and the signature process generates a signature to be used by the apparatus to determine the data file is unaltered within the apparatus [Fig. 1; Para. 0010-11].  It would have been obvious to one skilled in the art before the effective filing date of the current invention to incorporate the teachings of Wolf with Bakhle since the disclosure used indicate the well-known process of hashing a data file in series when the file is processed in blocks.  The combination indicates that the hashing performed in Bakhle can be the accumulated hash of the sequence of blocks described in Wolf.  The motivation to do so is to use well-known, standard cryptographic procedures for wider acceptability (obvious to one skilled in the art).
Neither, Bakhle nor Wolf, however, specifically discloses that the data file is blocked from the subsequent storage in and use by the apparatus when the verification process fails to verify the data file is unaltered since the previous verification.
Ghose discloses a system and method for verifying programs that are to be executed [Abstract].  Ghose further discloses that the data file is blocked from the subsequent storage in and use by the apparatus when the verification process fails to verify the data file is unaltered since the previous verification [Para. 0024, 0080].  It would have been obvious to one skilled in the art before effective filing date of the current invention to incorporate the teachings of Ghose with Bakhle since both systems can perform hashing and verification of data.  The motivation to do so is to prevent the Bakhle system from executing altered software (obvious to one skilled in the art).  
3.	Regarding Claim 2, Bakhle, in view of Wolf and Ghose, discloses the limitations of Claim 1.  Bakhle further discloses that the processing circuitry comprises at least two processing pipelines to subject the fetched sequence of data blocks to parallel processing to perform respective ones of the at least two processes [Fig. 3; Col. 5, line 50 – Col. 6, 21].
4.	Regarding Claim 3, Bakhle, in view of Wolf and Ghose, discloses the limitations of Claim 2.  Bakhle further discloses that the processing circuitry comprises synchronization circuitry to pause advancement to process a next fetched block of data by at least one of the at least two processing pipelines that completes processing of the fetched data block while another of the at least two processing pipelines continues to process the fetched data block [Fig. 6; Col. 5, lines 24-26; Col. 9, lines 35-44]. 
5.	Regarding Claim 4, Bakhle, in view of Wolf and Ghose, discloses the limitations of Claim 1.  Bakhle further discloses that the processing circuitry comprises at least two general purpose processors executing respective streams of program instructions to subject the fetched sequence of data blocks to parallel processing to perform respective ones of the plurality of processes [Fig. 3; Col. 5, lines 50-66].
6.	Regarding Claim 5, Bakhle, in view of Wolf and Ghose, discloses the limitations of Claim 4.  Bakhle further discloses that at least one of the respective streams of program instructions comprises a synchronization instruction to pause advancement to process a next fetched block of data by at least one of the at least two general purpose processors that completes processing of the next fetched data block while another of the at least two general purpose processors continues to process the next fetched data block [Fig. 6; Col. 5, lines 24-26; Col. 9, lines 35-44].
7.	Regarding Claim 9, Bakhle, in view of Wolf and Ghose, discloses the limitations of Claim 1.  Wolf further discloses that the data file comprises a software program to be executed by the apparatus [Para. 0011].
8.	Regarding Claim 10, Bakhle, in view of Wolf and Ghose, discloses the limitations of Claim 8.  Ghose further discloses the verification is also performed for software updates [Para. 0054, 0072].
9.	Regarding Claim 12, Bakhle, in view of Wolf and Ghose, discloses the limitations of Claim 8.  Wolf further discloses that use of the signature by the apparatus to determine the data file is unaltered requires less time to perform than the verification process [Para. 0011].
10.	Regarding Claim 13, Bakhle, in view of Wolf and Ghose, discloses the limitations of Claim 8.  Bakhle further discloses that the verification process and the signature process are initiated by receipt by the apparatus of a pointer to a start position of memory address region within the memory storing the data file [Col. 9, line 45 – Col. 10, line 33], and a security certificate for use in the verification process [Col. 4, lines 3-26].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 6,725,371.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496